PD-0651-15


                           COURT   OF
                                         IN THE
                                        CRIMINAL APPEALS
                                                                       ^^OFmmuFPB^
                                        of texas                           JUL 3 0 2015

Joseph Michael Pierce,                            No.

            Appellant/Petitioner;
                                                  Appellant's Motion Requesting
    vs.                                           Leave to File an Original Copy
                                                  Only of the Petition for
The State of Texas,                               Discretionary Review and to    FILED IN
           Appellee/Respondent.                   Suspend Other ProcedurattCMEegfsCRIMINAL APPEALS
                                                                               JUL 3 0 2S:3
TO THE HONORABLE COURT OF"CRIMINAL APPEALS OF TEXAS:

    COMES NOW, Joseph Michael Pierce, by and through himself, pro se, dkbaihecosta, Clerk
above-numbered cause and respectfully moves::this Honorable Court to grant,
leave to file an original copy only of the Petition for Discretionary Review
and to suspend any other procedural defect :;and:: in support cthereof would show
the Court the following:

    1.    The style and appeal.. number in the Tyler Court of Appeals is: Joseph
Michael Pierce v. The State of Texas, No. 12-14-00073-CR.

    2.    The Appellant moves that, pursuant:to Rule 2, Texas Rules of Appellate
Procedure, this Court suspend Rule 9.3(£>•), Texas Rules of Appellant Procedure,
that requires the filing of eleven (11) copies of the Petition for Discretion
ary Review with the Court.

    3.    The Appellant moves that, pursuant to Rule 2, Texas Rules of Appellate
Procedure, this Court suspend any defect:'found inutheipldadingsr.or filings.lof
the Petition for Discretionary Review that would violate any rule of the Texas
Rules of Appellate Procedure;

    4.    The facts relief upon to show good cause for this request are, as
follows: Appellant is indigent and incarcerated and does not have access
to a photo copier. Appellant is presently not represented by counsel and is
filing a Petition for Discretionary Review pro se.

    WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests that this
Honorable Court GRANT leave to file an original copy only of the Petition for



Appellant's Rule 2 Motion for Copies and Procedural Defects-.- Page 1
Discretionary Review with the Court and to suspend any procedural defect that
may be found in the pleadings or filings. In the alternative, Appellant asks
the Court that the petition or any other filing be returned to Appellant so
that he may,be able to correct the error for the Court.


                                                Respectfully submitted,


                                                               (\uLoJl Q
                                                Joseph mchael Pierce
                                                #01919200
                                                Stiles Unit
                                                3060 FM 3514
                                                Beaumont, Texas 77705


                          CERTIFICATE OF     SERVICE


    I, Joseph Michael Pierce, certify that a true and correct copy of the
foregoing motion has been mailed, U.S. Mail, postage prepaid, to the Smith
County Criminal District Attorney's Office, 100 North Broadway, 4th Floor,
Tyler,:• Texas 75702, and to the State Prosecuting Attorney; P.O. Box 12405,
Austin, Texas 78711, on this the ()}\ aay of July, 2015.

                                                               lAjckcJ IflU^L
                                                    eph Michael Pierce


                   VERIFICATION OR INMATE DECLARATION

    I, Joseph Michael Pierce, TDCJ-CID #01919200, DOB 08-09-1978, being pres
ently incarcerated in the Stiles Unit of the Texas Department of Criminal
Justice, Institutional Division, Beaumont, Jefferson Countyy Texas, declare
(certify, verify, or state) under penalty of perjury that I have read the
above and foregoing motion, that the facts contained herein are true and cor
rect, and that this motion is made in good faith.

EXECUTED, this the nH   day of July, 2015



                                                Joseph Michael Pierce



Appellant's Rule 2 Motion for Copies and Procedural Defects - Page 2